                                                                              FILED

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                           ^ewenguth
                                                                              district
THE PIKE COMPANY,INC.,

                    Plaintiff,                          DECISION AND ORDER
      V.

                                                        6:I8-CV-0631I EAW
TRI-KRETE LIMITED,

                    Defendant.



                                   INTRODUCTION


      Plaintiff The Pike Company ("Pike") eommeneed this aetion on April 20, 2018,

against Defendant Tri-Krete Limited ("Tri-Krete") for breaeh of eontraet. (Dkt. I). On

June 25,2018, Tri-Krete filed an Answer, denying all material allegations in the Complaint

and setting forth various affirmative defenses. (Dkt. 5). Tri-Krete also asserted several

counterelaims against Pike, which included common law causes of action for breach of

contract and unjust enrichment, and violations ofthe New York Prompt Payment Act, N.Y.

Gen. Bus. Law §§ 756-758 ("PPA"). {Id. at 4-7).

       Contemporaneously with the filing of its Answer, Tri-Krete filed a motion to stay

this action and to compel arbitration based upon the alleged PPA violations. (Dkt. 7).

Within the days thereafter, Pike responded with a motion to stay arbitration. (Dkt. 9). Pike

subsequently filed a motion for a preliminary injunction, seeking to enjoin the arbitration

proceedings. (Dkt. 22). For the following reasons, Tri-Krete's motion to stay this action

and compel arbitration (Dkt. 7) is granted. Pike's motion to stay arbitration (Dkt. 9) is

denied, and Pike's motion for a preliminary injunction (Dkt. 22) is denied.
                                           - I -
                                     BACKGROUND


       Pike served as the construction manager contractor with Marist College on a campus

housing project located in Poughkeepsie, New York (the "Marist Project"). (Dkt. 9-2 at

   1,3). Pike awarded Tri-Krete a subcontract to complete architectural precast work for

the Marist Project. {Id. at Tf 4; see Dkt. 29-1 at    2-3). The parties executed a Master

Subcontract Agreement and a Work Order, dated October 2, 2015, and June 14, 2016,

respectively (collectively, the "Subcontract"), which governed their relationship as it

related to the Marist Project. (Dkt. 9-2 at ^ 4; see Dkt. 11).

       The Subcontract "required payment applications to be submitted by uploading the

application to an online invoicing system called Textura." (Dkt. 29-1 at ^ 9; see Dkt. 9-2

at ^ 9; see also Dkt. 11 at 30 ("Unless otherwise directed or authorized, in writing, by

Contractor, all Applications for Payment and supporting documents for Subcontractor and

its sub-subcontractors and suppliers, shall be in electronic format and shall be submitted to

Contractor using the Textura Payment Management System... .")). Pike needed to make

the Textura system accessible every month so that Tri-Krete could submit the required

payment application by the 25th day of that month. {See Dkt. 29-1 at ^ 9; see Dkt. 9-2 at

]1 9). According to Pike, "[sjubcontractors submit 'pencil copies' of their payment

applications via Textura," which then generate electronic reports. (Dkt. 9-2 at ^ 9). Once

submitted, "[t]he pencil copy is reviewed by Pike," and "[i]f appropriate, the pencil copy

is approved in the system." {Id.). Pike would also notify Tri-Krete if the "invoice

require[d] any modification." (Dkt. 11 at 30; see Dkt. 29-1 at ^ 9).



                                            -2
       According to Tri-Krete's Vice President, Adam Bombini("Bombini"),the company

submitted Payment Application 12("App 12")and Payment Application 13("App 13")to

the Textura system on June 24, 2017, and July 22, 2017, respectively. (See Dkt. 29-1 at

^^11, 25). Bombini states that Pike never asked for additional information nor did it

expressly reject App 12 or App 13. (Id. at     11-12, 26-27).

       Pike's Project Director, Daniel L. DeCarlo ("DeCarlo"), and Pike's Senior Project

Manager, Gloria Ciminelli ("Ciminelli"), dispute the veracity of these submission dates,

and instead they contend that App 12 and App 13 were both submitted on July 19, 2017.

(Dkt. 9-2 at ^ 10; Dkt. 34-1 at ^ 15). Furthermore, DeCarlo also states that on July 24,

2017, Pike informed Tri-Krete that it was in default of certain obligations under the

Subcontract, and that Pike was incurring "significant expenses and damages that exceeded

Tri-Krete's pending payment application." (Dkt. 9-2 at ^ llisee Dkt. 10-5).' In addition,

DeCarlo refers to email communications,taking place between August 3,2017,and August

4, 2017, in which he demanded that Bombini "immediately deliver a detailed accounts

receivable/payable report for all Tri-Krete sub-subcontractors, vendors and suppliers,

including documentation showing any unpaid cost liabilities related to Tri-Krete's

performance." (Dkt. 9-2 at     12). DeCarlo insists that due to "the pending notices of

default" and his unsatisfied demand for certain documentation, Tri-Krete "was clearly on




'      The Court notes that the "pending payment application" referred to within the
referenced correspondence was Tri-Krete's Payment Application 11, which was submitted
in May 2017. (See Dkt. 10-5). As Bombini avers in his affidavit, the "July 24,2017 letter
does not even mention Tri-Krete's payment application 12 and does not reject payment
application 12 under New York State's Prompt Payment Act." (Dkt. 29-1 at ^ 14).
                                             -3 -
notice that its payment application No. 12 was not approved and was disputed." {Id. at

1113).

         After July 2017, the parties apparently abandoned the Textura invoicing system.

According to Bombini,Pike "locked Tri-Krete out ofTextura so Tri-Krete could not submit

[invoices 8880,8893,8894,8915,and 8916] viaTextura." (Dkt.29-1 at^ 102). According

to Ciminelli, Tri-Krete "was not issued an invitation through Textura to submit further

payment applications" due to Tri-Krete's "continued defaults, its failure to provide

requested information, the unapproved status [of App 12 and App 13], and Pike's resulting

damages." (Dkt. 34-1 at ^ 16). DeCarlo also avers that"Pike has no record ofever having

received" invoices 8880, 8893, 8894, 8915, or 8916 in 2017, and that, in any event,"these

invoices were not the form of payment application used on the Project, do not include all

ofthe necessary documentation to establish Tri-Krete's entitlement to payment, and do not

constitute proper payment applications under the terms of the Subcontract." (Dkt. 9-2 at

1117).

         Between May 9,2017,and September 12,2017, Tri-Krete submitted approximately

20 requests for contract revisions to Pike, asking for Pike to issue a "change order"

modifying the Subcontract due to additional work completed by Tri-Krete. {See Dkt. 29-

1 at 8-20). During this period, Tri-Krete received a letter from Pike, dated August 25,

2017, which denied contract revision numbers 005, 006, 007, 008, 010, and 018 (as it

pertained to "Credit for UCP/Slaw Panels"). (Dkt. 32-17; see Dkt. 29-1 at ^ 48).

According to Bombini, Tri-Krete received no other correspondence rejecting any of the

requests for contract revisions. {See Dkt. 29-1 at ^ 101). It also appears that Tri-Krete

                                           -4-
memorialized its request for these contract revisions in a single invoiced submission, dated

December 7, 2017, and identified as invoice number 8946. (Dkt. 32-34; see Dkt. 29-1 at

^ 98). On behalf of Pike, DeCarlo contends that these contract revisions "are unapproved

change order requests and claims that have been denied by Pike as untimely, unsupported

and barred by the terms ofthe Subcontract," and these claims "do not constitute proper and

approved payment applications under Tri-Krete's Subcontract." (Dkt. 9-2 at        19-20; see

also Dkt. 34-1 at (Cimminelli averring that by December 7, 2017, "Tri-Krete was well

aware ... that [Pike] had rejected, expressly or by the terms of the [SJubcontract, each of

the requests for change order listed" in invoice number 8946)).

                              PROCEDURAL HISTORY


       On April 20, 2018, Pike commenced this action alleging breach of the parties'

Subcontract. (Dkt. 1). By letter dated May 8, 2018, Tri-Krete notified Pike of various

alleged violations of the PPA. (Dkt. 7-5). Tri-Krete asserted, among other things, that

Pike had "unreasonably withheld approval" of App 12, App 13, invoice numbers 8880,

8893, 8894, 8915, and 8916, and all requested contract revisions, and that Pike had "failed

to give Tri-Krete a written notice of withholding specifying conditions for withholding

payment and identifying the amount to be withheld." {Id. at 1). Tri-Krete also expressed

its intention to refer the matter to the American Arbitration Association ("AAA") for

expedited arbitration ifthe parties could not resolve the purported violations within 15 days

of Pike's receipt of the letter. {Id. at 1-2). Tri-Krete filed a Demand for Arbitration with

the AAA on June 11, 2018, and notified Pike the next day. (Dkt. 7-6).
        On June 25, 2018, Tri-Krete filed its Answer in this action, denying all material

allegations in the Complaint, setting forth various affirmative defenses, and asserting

several counterclaims against Pike, which included causes of action for breach of contract,

unjust enrichment, and violation of the PPA. (Dkt. 5). On the same day, Tri-Krete filed

the pending motion to stay this action and to compel arbitration of its PPA claims. (Dkt.

7). On July 7, 2018,Pike filed the pending motion to stay arbitration(Dkt. 9), arguing that

the PPA's arbitration provision did not apply to Tri-Krete's claims(Dkt. 9-1). On August

29,2018,Pike filed a motion for a preliminary injunction, requesting that the Court enjoin

any further arbitration proceedings. (Dkt. 22). Each party opposed the other's respective

motions. (See Dkt. 14; Dkt. 15; Dkt. 25).

       On September 19, 2018, the Court heard oral argument. (Dkt. 27; Dkt. 28). The

Court requested further submissions; Tri-Krete filed an affidavit with additional exhibit

submissions on October 2, 2018(Dkt. 29; Dkt. 32; Dkt. 33), and Pike filed two responsive

affidavits and associated exhibits on October 15, 2018 (Dkt. 34). A telephone status

conference was held on October 17, 2018(Dkt. 37), and on October 25, 2018, Pike filed a

further affidavit and letter (Dkt. 38).

                                          DISCUSSION


1.     Pike's Motion for a Preliminary Iniunction


       A.     Legal Standard

       In order to obtain a preliminary injunction, the moving party must establish the

following:(1) a likelihood of irreparable harm absent preliminary relief;(2) a likelihood

of success on the merits;(3)the balance of equities tipping in favor of the moving party;

                                             -6-
and(4)the public interest is served by an injunction. See Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7, 20(2008). Where the moving party is unable to demonstrate a likelihood

ofsuccess on the merits, a court may still issue a preliminary injunction ifthe moving party

demonstrates "sufficiently serious questions going to the merits to make them a fair ground

for litigation and a balance of hardships tipping decidedly toward the party requesting the

preliminary relief." Citigroup Glob. Mkts., Inc. v. VCG Special Opportunities Master Fund

Ltd., 598 F.3d 30, 35 (2d Cir. 2010)(quoting Jackson Dairy, Inc. v. H.P. Hood & Sons,

Inc., 596 F.2d 70, 72(2d Cir. 1979)).

       B.     Irreparable Harm

       The most important prerequisite to issuing a preliminary injunction is irreparable

harm. Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009).

Plaintiffs seeking preliminary injunctive relief must affirmatively "demonstrate that absent

a preliminary injunction they will suffer an injury that is neither remote nor speculative,

but actual and imminent, and one that cannot be remedied if a court waits until the end of

trial to resolve the harm." Id.(quoting Grand River Enter. Six Nations, Ltd. v. Pryor, 481

F.3d 60,66(2d Cir. 2007)). "The movant is required to establish not a mere possibility of

irreparable harm, but that it is 'likely to suffer irreparable harm if equitable relief is

denied.'" Johnson Controls, Inc. v. A.P.T. Critical Sys., Inc., 323 F. Supp. 2d 525, 531

(S.D.N.Y. 2004)(quoting JiS'G Trading Corp. v. Tray-Wrap, Inc., 917 F.2d 75,79(2d Cir.

1990)).
       C.     Likelihood of Success on the Merits

       "The typical preliminary injunction is prohibitory and generally seeks only to

maintain the status quo pending a trial on the merits. A mandatory injunction, in contrast,

is said to alter the status quo by commanding some positive act." Tom Doherty Assocs.,

Inc. V. Saban Entm't, Inc., 60 F.3d 27, 34 (2d Cir. 1995). In such circumstances, "the

moving party must show a 'clear' or 'substantial' likelihood of success." Beal v. Stern,

184 F.3d 117, 123 (2d Cir. 1999)(citation omitted). Moreover, the grant of preliminary

injunctive relief "is an extraordinary and drastic remedy, one that should not be granted

unless the movant, by a clear showing,carries the burden ofpersuasion." Moore v. Consol.

Edison Co. ofN.Y.,409 F.3d 506, 510(2d Cir. 2005)(quoting Mazurekv. Armstrong, 520

U.S. 968,972(1997)).

       D.     Pike's Motion for a Preliminary Injunction Hinges Upon the
              Arhitrability of Tri-Krete's Claims

       Pike argues that "[cjourts often find irreparable harm where the moving party is

seeking to stay an imminent arbitration where the arhitrability ofthe dispute is in question."

(Dkt. 22-3 at 3). Pike finds support for this proposition in Md. Casualty Co. v. Realty

Advisory Ed. On Labor Relations, 107 F.3d 979 (2d Cir. 1997), which held that a party

resisting arbitration "would be irreparably harmed by being forced to expend time and

resources arbitrating an issue that is not arbitrable, and for which any award would not be

enforceable." Id. at 985. The Second Circuit has continuously adhered to this holding in

more recent cases. See UBS Sec., LLC v. Voegeli, 405 F. App'x 550, 552(2d Cir. 2011)

("Being forced to arbitrate a claim one did not agree to arbitrate constitutes an irreparable


                                            -8-
harm for which there is no adequate remedy at law,"); Merrill Lynch Inv. Managers v.

Optibase, Ltd., 337 F.3d 125, 129(2d Cir. 2003)(affirming the district court's finding of

irreparable harm and its reliance upon Maryland Casualty, stating that in Maryland

Casualty, the court "affirmed a preliminary injunction granted in favor of a party resisting

arbitration on the ground that the dispute was outside the arbitration agreement").

       In opposition, Tri-Krete relies upon Emery Air Freight Corp. v. Local Union 295,

786 F.2d 93 (2d Cir. 1986), which held that "arbitration by itself imposes no such

[irreparable] injury to the resisting party, except perhaps in 'extraordinarily rare'

circumstances. . . ." Id. at 100; see also id. ("The monetary cost of arbitration certainly

does not impose such legally recognized irreparable harm." (citing Renegotiation Bd. v.

Bannercraft Clothing Co., 415 U.S. 1, 24 (1974) ("Mere litigation expense, even

substantial and unrecoupable cost, does not constitute irreparable injury."))). A close

review of Emery Air and Maryland Casualty reveals that the Second Circuit arrived at a

different outcome in each case based upon the arbitrability of the claims at issue. In other

words, these cases stand for the proposition that irreparable harm exists when a party is

forced to arbitrate a dispute that is not subject to arbitration, but no irreparable harm arises

from arbitrating disputes that are subject to arbitration.

       In both Emery Air and Maryland Casualty, the Second Circuit first analyzed

whether the relevant claims were arbitrable. In Maryland Casualty, the court determined

that the claims were not arbitrable. 107 F.3d at 984 ("[T]he district court did not err in

concluding that the present dispute was not arbitrable as a result of the six Partners's

employees not being covered by the Agreement."); see Int7 Bhd. ofElec. Workers, AFL-

                                             -9-
CIO, Local Union No. 3 v. Charter Comma'ns, Inc., 211 F. Supp. 3d 356, 364(E.D.N.Y.

2017)(stating that the Maryland Casualty "court found that the dispute was not subject to

arbitration because the aggrieved employees pressing for arbitration were not covered by

the parties' collective bargaining agreement"); see also Pictet Funds (Eur.) S.A. v.

Emerging Managers Grp., L.P., No. 14-CV-6854 (SAS), 2014 WL 6766011, at *9

(S.D.N.Y. Dec. 1, 2014)("In the context of arbitration, it is generally held that a party

suffers irreparable harm when it is 'forced to expend time and resources arbitrating an issue

that is not arbitrable, and for which any award would not be enforceable.' A similar

principle applies to the hardship prong. Here, plaintiffs both foreign entities did not agree

to arbitrate the Claim, and I find that these two factors are satisfied."(footnotes omitted)

(emphasis added)); cf. Vittoria Corp. v. N.Y. Hotel & Motel Trades Council, AFL-CIO,30

F. Supp. 2d 431, 437-38 (S.D.N.Y. 1998)(distinguishing Maryland Casualty since, "[i]n

that case, the issue was clearly not arbitrable because the arbitration clause expressly

excluded the parties being compelled to arbitrate," and concluding that the movant failed

to establish irreparable harm). Thus, Maryland Casualty stands for the proposition that

forcing a party to arbitrate non-arbitrable issues results in irreparable harm.

       By comparison,the Emery Air court first determined that the issues were arbitrable.

786 F.2d at 99; see Int'l Bhd. ofElec. Workers, 277 F. Supp. 3d at 364 (stating that the

Emery Air court, "after deciding the disputes were arbitrable, rejected the employer's bid

for a preliminary injunction staying arbitration"); see also Lawrence v. Wilder Richman

Sec. Corp., 417 F. App'x 11, 14(2d Cir. 2010)("While Lawrence cites a number of cases

for the proposition that 'a party does suffer irreparable harm when forced to arbitrate a

                                            - 10-
dispute which that party has not agreed to arbitrate,' he ignores the fact that he expressly

agreed to arbitrate disputes with Wilder Richman. A party suffers no legally cognizable

injury at all, let alone irreparable injury, by being compelled to engage in arbitration to

which he has contractually agreed."(citation omitted)); Starr v. Firstmark Corp., No. CV-

12-4023 (SJF)(AKT), 2012 WL 4891622, at *8 (E.D.N.Y. Oct. 12, 2012)(same); cf.

Morgan Stanley & Co. v. Seghers, No. 10 CIV. 5378 (DLC), 2010 WL 3952851, at *6

(S.D.N.Y. Oct. 8, 2010) (finding that arbitration "expenditures, especially where the

arbitrability of the issues or the enforceability of any arbitration award is the subject of

significant doubt, are an irreparable injury sufficient to support a preliminary injunction"

(citing Merrill Lynch Inv. Managers, 337 F.3d at 129)). Accordingly, Emery Air stands

for the corresponding proposition that no irreparable harm results from compelling the

arbitration of arbitrable claims.


       Consistent with Emery Air and Maryland Casualty, the Court will determine

whether the parties' disputes are arbitrable before deciding whether irreparable harm exists.

See Int'l Bhd. ofElec. Workers, 211 F. Supp. 3d at 365 (stating that in both Emery Air and

Maryland Casualty, "the court addressed the merits of the petitioner's claim—^the

arbitrability ofthe dispute—^before examining the irreparable injury prong"). IfTri-Krete's

claims fall within the scope of the PPA's arbitration provision, then Pike's motion for a

preliminary injunction must be denied because no irreparable harm would result from their

continued arbitration before the AAA. Emery Air, 786 F.2d at 100. On the other hand, if

Tri-Krete's claims are not arbitrable under the PPA, then requiring Pike to arbitrate non-

arbitrable claims would result in irreparable harm, Maryland Casualty, 107 F.3d at 985,

                                           - 11 -
and the other elements of Pike's motion for a preliminary injunction must then be

evaluated.


        Thus, the issue of arbitrability is central to the Court's disposition of each pending

motion. Although Pike may not have formally agreed to arbitrate the alleged PPA

violations, that fact is irrelevant where the parties are subject to a compulsory arbitration

provision set forth in a state statute. However,the scope ofthe PPA's arbitration provision

will influence the arbitrability of Tri-BCrete's claims. Accordingly, the Court must first

address the PPA's arbitration provision and the arbitrability of Tri-Krete's PPA claims

before ruling upon Pike's motion for a preliminary injunction.

        E.     The Arbitrability of Tri-Krete's PPA Claims

               1.     The PPA's Requirements and Arbitration Remedy

        The Court's research has revealed only a limited number of state and federal

opinions interpreting the PPA,and virtually no case law describing the scope ofthe PPA's

arbitration provision in any depth. As such, the Court begins its analysis with the statutory

text.


        The purpose of the PPA is "to expedite payment of all monies owed to those who

perform contracting services pursuant to construction contracts." N.Y. Gen. Bus. Law

§ 756-a. The statute requires that "[ujpon delivery of an invoice and all contractually

required documentation, a contractor or subcontractor shall approve or disapprove all or a

portion ofsuch invoice within twelve business days." Id. § 756-a(2)(a)(ii). A contractor's

approval "shall not be unreasonably withheld nor shall a contractor[,] ... in bad faith,

disapprove all or a portion of an invoice." Id.

                                            - 12-
       The contractor['s] . . . payment of subcontractor or material supplier's
       interim or final invoice shall be made on the basis ofa duly approved invoice
       ofthe work performed and materials supplied during the billing cycle.

Id. § 756-a(3)(b).

       Upon receipt ofwritten notice ofa complaint... that a contractor has violated
       the provisions of this article . . . [or] where a subcontractor alleges a
       contractor has violated the provisions of this article[,] ... the parties shall
       attempt to resolve the matter giving rise to such complaint.

Id. § 756-b(3)(a).

       Ifthe parties cannot reach a mutually agreeable resolution,"the aggrieved party may

refer the matter, not less than fifteen days of the receipt of third party verification of

delivery of the complaint, to the American Arbitration Association for an expedited

arbitration pursuant to the Rules of the American Arbitration Association." Id. § 756-

b(3)(c). This statutorily-derived arbitration remedy was intended to promote "speedier

resolutions," lessen the "time and funds wasted in litigation," and hasten the "payment of

moneys owed." N.Y. Bill Jacket, 2009 A.B. 6493, Ch. 417.

              2.     The Subcontract's Dispute Resolution Clause

       A preliminary issue that the Court must address is whether the Subcontract provides

Pike with the option of avoiding the PPA's arbitration requirements. Pike argues that the

dispute resolution process set forth in the parties' Subcontract provides Pike with "the right

to reject arbitration and to commence litigation if it chose to do so." (Dkt. 26 at 11). The

Subcontract expressly provides Pike with the option of accepting or rejecting any demand

for arbitration for "[a]ll claims, disputes and other matters in question between [Tri-Krete]

and [Pike] arising out of or related to the Subcontract. . . ." (Dkt. 11 at 60-61; see id. ("If


                                            - 13 -
a demand for arbitration is filed by [Tri-Krete],[Pike]shall advise [Tri-Krete], within thirty

(30) days after the receipt of such a demand for arbitration, if[Pike] exercises the option

to arbitrate or rejects arbitration; such election, once made,shall be binding.")). Thus,Pike

contends that the contract language provides it with the option of litigating any dispute

with Tri-Krete and avoiding arbitration.

       In support of its position. Pike relies upon Turner Constr. Co. v. J & A Concrete

Corp.,44 Misc. 3d 217(Sup. Ct., N.Y. County 2014). (Dkt.26 at 11). In Turner, the court

addressed whether the respondent was "entitled to refer the underlying dispute to

arbitration under [the] PPA" pursuant to the terms ofthe subcontract at issue in that case.

44 Misc. 3d at 225. That subcontract contained a dispute resolution clause, granting the

petitioner the sole option of determining "the manner and forum" to resolve the dispute

"under the terms of the General Contract or according to law." Id. (quotation marks and

emphasis omitted). Relying on the contract language and the principle that a contract is to

be construed so as to give effect to each and every part thereof, the Turner court concluded

that the petitioner could avoid arbitration under the PPA and resolve any disputes through

litigation. See id. at 225-26.

       The Turner court's reasoning is fundamentally flawed because it failed to address

§ 757 ofthe PPA. Section 757 voids any "provision, covenant, clause or understanding in,

collateral to or affecting a construction contract stating that expedited arbitration as

expressly provided for and in the manner established by section seven hundred fifty-six-b

ofthis article is unavailable to one or both parties." N.Y. Gen. Bus. Law § 757(3). Because

the PPA renders as unenforceable any contract provision that makes the PPA's expedited

                                            - 14-
arbitration provision "unavailable to one or both parties," the Turner court overlooked

§ 757 in evaluating a subcontract provision that granted one party the sole option of

determining the manner and forum of dispute resolution.

       By contrast, the Third Department's subsequent decision in the case of In re

Arbitration between Capital Siding & Constr., LLC, 138 A.D.Sd 1265 (3d Dep't 2016),

leave to appeal denied sub nom. Capital Siding & Constr., LLC v. AlltekEnergy Sys., Inc.,

27 N.Y.3d 911 (2016), aptly illustrates the applicability of§ 757 in this context. In Capital

Siding, the petitioner contended that the subcontract's dispute resolution provision

superseded the PPA's requirement that expedited arbitration be available to an aggrieved

party. Id. at 1266. Relying on § 757 of the PPA, the Third Department rejected this

argument and determined that the subcontract section identifying litigation as the parties'

chosen method of dispute resolution was void and unenforceable. Id.

       Here, the dispute resolution procedure set forth in Section 11.9 of the Subcontract

empowers Pike with the sole authority to elect whether to proceed with arbitration or

litigation. {See Dkt. 11 at 60-61). Pike argues that Capital Siding is distinguishable

because the provision at issue in that case mandated that any dispute related to the parties'

agreement be resolved through litigation in all circumstances, whereas the instant provision

permits Tri-Krete to demand arbitration and only vests Pike with the authority to elect or

decline to proceed to arbitration. {See Dkt. 26 at 11 (arguing that the Subcontract merely

provides "for the progression of disputes through mediation and then arbitration if Pike

decides to proceed with arbitration," and it grants Pike "the right to reject arbitration and

to commence litigation if it chose to do so")). According to Pike,"there is nothing in the

                                           - 15-
controlling Subcontract or Prime Contract that states that expedited arbitration under the

Prompt Payment Act is unavailable to either party, or that would prevent Tri-Krete from

demanding arbitration under the Prompt Payment Act had it satisfied the threshold

requirements to demand expedited arbitration." {Id.).

       However,§ 757 prohibits any contractual provision that causes the PPA's expedited

arbitration remedy to become "unavailable to one or both parties.''^ N.Y. Gen. Bus. Law

§ 757(3)(emphasis added). The effect of Section 11.9 of the Subcontract is to make

arbitration unavailable to Tri-Krete unless Pike elects to proceed with arbitration,

regardless of whether Tri-Krete would otherwise be entitled to arbitration under the PPA.

In other words. Pike may reject any arbitration demand arising out of a dispute related to

the Subcontract at its sole discretion, effectively depriving Tri-Krete of its right to

expedited arbitration for any alleged PPA violations.

       As a result, insofar as Pike argues that the arbitration remedy is unavailable to Tri-

Krete because of the Subcontract's dispute resolution clause, that clause is rendered void

and unenforceable pursuant to § 757(3) of the PPA. Accordingly, the arbitration remedy

set forth in § 756-b(3) of the PPA remains available to Tri-Krete for any alleged violation

of the PPA.


              3.     The Scope of the PPA's Arbitration Provision

       Having determined that Tri-Krete may invoke the PPA's arbitration procedures, the

next issue becomes the scope of any such arbitration. The plain language of the PPA

reveals its arbitration provision was broadly drafted in favor of arbitrability. Subsection

three of § 756-b sets forth the PPA's arbitration remedy, see N.Y. Gen. Bus. Law § 756-

                                           - 16-
b(3), and is intended to "effectuate[]" the purpose of the statute, see Capital Siding, 138

A.D.3d at 1266. That provision, as noted above, requires informal dispute resolution

negotiations to take place after the contractor receives "written notice of a complaint" that

it "has violated the provisions of this article," or "where a subcontractor alleges [that the]

. . . contractor has violated the provisions of this article." N.Y. Gen. Bus. Law § 756-

b(3)(a) (emphasis added). The PPA further provides that if the parties fail to reach a

mutually agreeable resolution through informal avenues, "the aggrieved party may refer

the matter, not less than fifteen days ofthe receipt of third party verification of delivery of

the complaint, to the American Arbitration Association for an expedited arbitration

pursuant to the Rules ofthe American Arbitration Association." Id. § 756-b(3)(c).

       Section 756-b(3) clearly outlines the necessary prerequisites that must be satisfied

before seeking the benefit of the PPA's arbitration remedy. While there is little caselaw

specifically interpreting this arbitration provision,the available decisional law supports the

conclusion that a claim alleging a violation of the PPA is subject to arbitration so long as

the prerequisites of§ 756-b(3) have been satisfied.

       In Capital Sidings, the court determined that the PPA's arbitration remedy may be

raised when "a contractor is accused ofviolating any ofthe PPA's provisions." 138 A.D.3d

at 1266 (emphasis added). This language supports the notion that the PPA's arbitration

provision is intended to be broadly construed to carry out the intent ofthe state legislature:

So long as the subcontractor plausibly alleges that the PPA has been violated, the question

of whether there has actually been a violation is an issue for the arbitrator to determine.

See generally Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79,83(2002)(rejecting the

                                            - 17-
position that "any potentially dispositive gateway question" should be considered "a

'question of arbitrability,'" and stating that "the phrase 'question of arbitrability' has a far

more limited scope").

       Federal and state courts agree that "a defendant that did not respond to an invoice

within the allotted twelve days" is not precluded from raising affirmative defenses or

"present[ing] evidence that the invoiced amount was 'subject to various deductions for,

inter alia, back charges, incorrect invoicing, and improper performance of the work.'"

Layout, Inc. v. Heavy Metal Corp., No. 16-CV-2531, 2018 WL 2244684, at *3(E.D.N.Y.

Apr. 17,2018)(quoting Donninger Constr., Inc. v. C W. Brown, Inc., 113 A.D.3d 724, 725

(2d Dep't 2014)). Indeed, "nothing in General Business Law § 756-b provides that a

contractor's failure to timely disapprove or make payment on an invoice prevents the

contractor from contesting, acts as a waiver of a contractor's ability to contest, or

constitutes an admission that the contractor owes the invoiced sum." Donninger Constr.,

Inc., 113 A.D.3d at 725. These issues are viewed as defenses to payments sought by the

subcontractor. Id.; see Precast Restoration Servs., LLC v. Glob. Precast, Inc., 131 A.D.3d

873, 874 (1st Dep't 2015)(denying summary judgment because, inter alia, "an issue of

fact exists as to whether plaintiff failed to submit 'contractually required documentation'

with the invoices, thereby excusing defendant of its obligation to approve or disapprove

the invoices within 12 business days"). While much of this caselaw arises from motion

practice upon the merits of an action rather than an arbitration dispute, the Court fails to

see how such defenses would be viewed with any less relevance before a panel of



                                               18-
arbitrators.^ In other words, if a subcontractor alleges that the PPA was violated and

satisfies the prerequisites of § 756-b(3), then the claim may proceed to arbitration where

the contractor may raise any applicable defense to support its non-payment. See Enters.

Ass'n Metal Trades Branch Local Union 638, AFL-CIO v. Empire Meek.,Inc., No.91 CIV.

5014 (CSH), 1992 WL 84689, at *2 (S.D.N.Y. Apr. 9, 1992) ("Affirmative defenses

affecting the merits of an arbitrable claim are decided by arbitrators, not the courts.");

Putnam Mills Corp. v. So-Sew Styles, Inc., No. 84 CIV. 8080(SWK), 1985 WL 3378, at

*1 (S.D.N.Y. Oct. 25, 1985)("Once a federal court is satisfied that the issue is arbitrable,

all other issues, including the defenses to and ultimate merits ofthe claim, are reserved for

the arbitrator."); see generally Howsam, 537 U.S. at 84 ("[T]he presumption is that the

arbitrator should decide 'allegation[s] of waiver, delay, or a like defense to arbitrability.'").

       In other words. Pike's arguments against the applicability of the PPA raise various

potential defenses to the alleged PPA violations and are thus, entwined with the merits of

Tri-Krete's PPA claims. See generally Nat'I Union Fire Ins. Co. ofPittsburgh, Pa. v. Belco

Petroleum Corp., 88 F.3d 129, 135-36 (2d Cir. 1996) (finding a "claim of [issue]

preclusion" to be "a legal defense" that is "as much related to the merits" as several other

affirmative defenses, "which are assigned to an arbitrator under a broad arbitration

clause"); McAllister Bros. v. A & S Transp. Co., 621 F.2d 519, 523(2d Cir. 1980)(finding

that the adjudication ofthe defense ofabandonment should take place in arbitration because


^      Of note, the issue of arbitrability was not raised in these cases. Indeed, the PPA's
arbitration provision need not be invoked in all instances, but rather "the aggrieved party
may refer the matter" for expedited arbitration at its election. N.Y. Gen. Bus. Law § 756-
b(3)(c)(emphasis added).
                                             - 19-
it is "inextricably tied up with the merits of the underlying dispute," and is thus, "wholly

derivative of issues that fall within the scope of the arbitration clause"). For example,

whether or not Tri-Krete's requested contract revisions should be considered "invoices"

for purposes of the PPA is a merits-based question critical to determining whether there

has been a violation ofthe statute, and thus, is the sort ofissue to be decided in arbitration.

Similarly, whether Tri-Krete submitted all "contractually required documentation" with its

payment requests, and whether those requests were properly received, raise further

potential defenses to any obligation Pike had to respond to those "invoices" within 12

business days. See Layout, Inc., 2018 WL 2244684, at *3; Precast Restoration Servs.,

LLC, 131 A.D.3d at 874; Donninger Constr., Inc., 113 A.D.3d at 725. As such, they too

strike at the heart of whether a violation ofthe PPA occurred. As the plain language ofthe

PPA makes clear, the dispute resolution provisions are triggered by the mere allegation

that the contractor has violated the statute, and thus, whether it has actually done so is a

question best left to arbitration. See N.Y. Gen. Bus. Law § 756-b(3); Capital Siding, 138

A.D.3d at 1266.


       Indeed, if every time a demand for arbitration is made—in full satisfaction of the

prerequisites for arbitration under § 756-b(3)—^the resisting party may invoke substantive

questions challenging the merits of the alleged violation before any arbitration may

proceed,the laudatory objectives ofthe PPA,including "speedier resolutions" and reduced

"time and funds wasted in litigation," would be undermined. See N.Y. Bill Jacket, 2009

A.B.6493, Ch.417. Furthermore, an extensive analysis by a court of whether the PPA has

been violated, and any related affirmative defenses, would leave very little for an

                                            -20-
arbitration panel to resolve. It is doubtful that the state legislature contemplated that the

AAA would play so minimal a role in resolving alleged PPA violations when the aggrieved

party demands expedited arbitration.

       In sum,the material question before this Court is whether the prerequisites of§ 756-

b(3) have been satisfied. Pike does not dispute receipt of Tri-Krete's May 8, 2018, letter

(Dkt. 9-2 at    7), which outlines various alleged PPA violations, including that Pike

"unreasonably withheld approval" of App 12, App 13, invoices 8880, 8893, 8894, 8915,

and 8916, and the requested contract revisions numbered one through twenty (Dkt. 7-5);

see also N.Y. Gen. Bus. Law § 756-b(3)(b)("The written notice required under this section

shall be delivered at or sent by any means that provides written, third-party verification of

delivery to the last business address known to the party giving notice."). Tri-Krete also

notified Pike that the parties were "obliged to attempt to resolve the above-referenced

violations," and requested that Pike or its attorneys contact Tri-Krete and/or its attorneys.

(Dkt. 7-5 at 1). Tri-Krete further indicated that it intended to refer the matter to the AAA

for expedited arbitration if the parties were unable to resolve the matter within 15 days

from the date Pike received the letter. {Id. at 2). There is no question that the disputes

were not resolved and Tri-Krete referred its alleged PPA violations to the AAA "not less

than fifteen days of the receipt of third party verification of delivery of the complaint."

N.Y. Gen. Bus. Law § 756-b(3)(c); {see Dkt. 7-6; Dkt. 9-2 at ^ 21).

       Therefore, Tri-Krete complied with the prerequisites of § 756-b(3) and any PPA

violation alleged in the May 8, 2018, letter is properly before the AAA and should proceed

to conclusion in the pending arbitration. Accordingly, Pike's motion for a preliminary

                                           -21 -
injunction (Dkt. 22)is denied on the ground that the alleged PPA violations are arbitrable

before the AAA panel, and thus,Pike has not demonstrated that irreparable harm will result

from compelling continued arbitration proceedings. Furthermore, to the extent Tri-Krete's

motion to compel arbitration seeks to arbitrate the alleged PPA violations now pending

before the AAA (Dkt. 7), its motion is granted, and Pike's competing motion to stay that

arbitration(Dkt.9)is denied. Importantly,the Court's conclusion should not be interpreted

as endorsing Tri-Krete's position that it is entitled to payment of any of the amounts

asserted as due from Pike. As discussed in fiirther detail below, the merits of Tri-Krete's

claims and Pike's defenses to those claims must be evaluated, at least in the first instance,

through arbitration.

              4.       Issues Not Subject to Arbitration

       The Court pauses to emphasize that the only arbitrable claims—and the only claims

referred to arbitration—are the alleged PPA violations set forth in the May 8, 2018, letter

and encompassed by Tri-Krete's fourth counterclaim. (See Dkt. 5 at 6-7; Dkt. 7-5). To

be sure, Tri-Krete's counterclaims for breach of contract, unjust enrichment, and unpaid

labor and materials seek similar, if not identical, monetary relief as that which is sought by

its fourth counterclaim. (See Dkt. 5 at 4-8). However, Tri-Krete's first, second, and third

counterclaims are not subject to resolution in arbitration, as the AAA's authority to issue

an arbitral award is limited to the "alleged violation" ofthe PPA. See N.Y. Gen. Bus. Law

§ 756-b(3)(d)("Upon conclusion of the arbitration proceedings, the arbitrator shall submit

to the parties his or her opinion and award regarding the alleged violation."). The merits

ofthose remaining counterclaims must instead be resolved through litigation.

                                            -22-
       Pike's breach of contract cause of action is also not arbitrable. While Pike may

argue to the AAA panel that Tri-Krete's purported breaches of the Subcontract represent

defenses to its obligations under the PPA,the arbitral opinion and award should be based

upon Pike's compliance or non-compliance with the PPA. In other words,the AAA panel

is without jurisdiction to determine whether Pike has asserted a meritorious common law

cause of action for breach of contract. This is so even ifthe AAA panel finds it necessary

to determine whether Tri-Krete materially breached the Subcontract in order to resolve the

alleged PPA violations.^

II.    This Action Will be Stayed Pending Arbitration


       Having determined that some, but not all, ofthe claims before this Court are subject

to arbitration,the Court must now decide whether to stay the balance ofthis matter pending

the resolution of the arbitration. See JLMIndus., Inc. v. Stolt-Nielsen SA, 387 F.3d 163,

169(2d Cir. 2004)("[I]fthe court concludes that some, but not all, ofthe claims in the case

are arbitrable, it must then decide whether to stay the balance of the proceedings pending

arbitration."(citation omitted)). "In deciding this issue, a court should bear in mind that if

the nonarbitrable claims are stayed pending arbitration of a [claimant'js other claims, then


^       While it remains unclear exactly what issues will be resolved through arbitration,
the Court notes that whatever arguments the parties choose to raise and litigate during those
proceedings may form the basis for the assertion of collateral estoppel in subsequent
litigation or arbitration. See Bear, Steams & Co. Inc. v. 1109580 Ontario, Inc., 409 F.3d
87, 91 (2d Cir. 2005)("An arbitration decision may effect collateral estoppel in a later
litigation or arbitration ifthe proponent can show 'with clarity and certainty' that the same
issues were resolved."(quoting Postlewaite v. McGraw-Hill, Inc., 333 F.3d 42,49(2d Cir.
2003))). In other words, while the AAA may be withoutjurisdiction to resolve any claims
other than the PPA claims, its factual findings may be relevant to a resolution of the non-
arbitrable claims.

                                           -23 -
the [claimant] may wait 'months, if not years, before [her] nonarbitrable claims will be

heard by a federal court.'" Klein v. ATP Flight Sck, LLP,No. 14-CV-1522(JFB)(GRB),

2014 WL 3013294, at *11 (E.D.N.Y. July 3, 2014)(quoting Chang v. Lin, 824 F.2d 219,

222(2d Cir. 1987)).

       Accordingly,"[t]he party seeking a stay must first demonstrate that 'there are issues

common to the arbitration and the court proceeding,' and then show that 'those issues will

be finally determined by arbitration.'" In re A2P SMS Antitrust Litig, 972 F. Supp. 2d

465, 499 (S.D.N.Y. 2013)(quoting Am. Shipping Line, Inc. v. Massan Shipping Indus.,

Inc., 885 F. Supp. 499, 502 (S.D.N.Y. 1995)). If the moving party can carry this initial

burden, it must then satisfy the following elements: "(1) that a stay will not 'hamper the

progress of the proceeding,'; (2) that the arbitration 'is expected to conclude within a

reasonable time,'; and (3) that the stay will not impose an 'undue hardship' on the non-

moving party." Id. (quoting Sierra Rutile Ltd. v. Katz, 937 F.2d 743, 750(2d Cir. 1991)).

"Ultimately, however, '[t]he decision whether to stay nonarbitrable claims pending

arbitration is largely within the discretion of the trial court.'" Champion Auto Sales, LLC

V. Polaris Sales Inc., 943 F. Supp. 2d 346,355(E.D.N.Y. 2013){({wotmgAcquaire v. Can.

Dry Bottling, 906 F. Supp. 819, 838 (E.D.N.Y. 1995)); see Senisi v. John Wiley & Sons,

Inc., No. 13CV3314-LTS-AJP, 2015 WL 256094, at *6 (S.D.N.Y. Jan. 21, 2015)("The

decision to grant a stay falls within the discretion ofthe trial court as a means ofcontrolling

its docket."); Kouromihelakis v. Hartford Fire Ins. Co.,48 F. Supp. 3d 175, 185(D. Conn.

2014)("The decision to stay the balance ofthe proceedings pending arbitration is a matter

largely within the district court's discretion to control its docket.").

                                             -24-
       "A discretionary stay is particularly appropriate where there is significant factual

overlap between the remaining claims and the arbitrated claims." Winter Inv 'rs, LLC v.

Panzer, No. 14 Civ.6852(KPF),2015 WL 5052563, at *11 (S.D.N.Y. Aug. 27,2015);see

Moore v. Interacciones Glob., Inc., No. 94 CIV. 4789 (RWS), 1995 WL 33650, at *7

(S.D.N.Y. Jan. 27, 1995)("It is well-settled that claims are appropriately stayed when they

involve common issues of fact and law with those subject to arbitration or when the

arbitration is likely to dispose ofissues common to claims against both arbitrating and non-

arbitrating defendants."). "In such cases, a stay is warranted in part because the prior

litigation or arbitration is likely to have preclusive effect over some or all ofthe claims not

subject to arbitration." Winter Inv 'rs, LLC,2015 WL 5052563,at *11 (citing Bear, Steams

& Co., 409 F.3d at 91). A stay may also be justified even where the arbitral proceedings

are not necessarily "controlling ofthe action before the court." See Maritima de Ecologia,

S.A. de C.V. V. Sealion Shipping Ltd., No. 10 Civ. 8134(DLC), 2011 WL 1465744, at *5

(S.D.N.Y. Apr. 15, 2011)(quotation marks omitted).

       Aside from arguing, in general, that a stay ofthis action would be in the interests of

judicial economy {see Dkt. 7-2 at 7-8), Tri-Krete offers little reason for this Court to find

a stay to be justified. Nonetheless, in the exercise of its discretion, the Court will stay this

action for the following reasons. See Cosmotek Mumessillik Ve Ticaret Ltd. Sirkketi v.

Cosmotek USA, Inc., 942 F. Supp. 757, 761 (D. Conn. 1996)(granting a stay even though

the defendants' "heavy burden ... to show the necessity for the stay has not clearly been

met"(citation omitted)).



                                             -25
       Pike's Complaint alleges a breach of contract cause of action arising from Tri-

Krete's alleged default and breach of the Subcontract. (Dkt. 1). Whether Tri-Krete has

breached the Subcontract raises an issue that is "common to the arbitration and the court


proceeding" because Pike has raised this issue as a defense to its obligations under the

PPA. (See, e.g., Dkt. 9-1 at 7). Indeed, while the arbitration will not reach the merits of

Pike's breach of contract claim, it may "finally determine" the factual issue of whether a

breach of the Subcontract occurred in deciding whether Pike has a viable defense to the

alleged PPA violations.

       Tri-Krete has also asserted several counterclaims arising from Pike's alleged

breaches of the Subcontract and alleged unjust enrichment derived from the labor and

materials supplied by Tri-Krete. (Dkt. 5 at 4-6). The resolution of the alleged PPA

violations may provide the Court with insight as to whether Pike failed to make payments

owed to Tri-Krete pursuant to the billing cycle established under the Subcontract, and as

such, could have significant bearing on at least some of Tri-Krete's non-arbitrable

allegations. See Hikers Indus., Inc. v. William Stuart Indus. (Far E.) Ltd., 640 F. Supp.

175, 178(S.D.N.Y. 1986)(staying the action where "the arbitration will provide the court

with insight into the issues oflaw and fact"); see also Maritima de Ecologia, S.A. de C. V.,

2011 WL 1465744,at *5(staying the action where the arbitration proceedings would "have

a significant bearing on th[e] case"); see generally N.Y. Gen. Bus. Law § 756-a(l)("The

parties to a construction contract may, by mutual agreement, establish a billing cycle for

the submission of invoices requesting payment for work performed pursuant to a

construction contract."). Furthermore, while Tri-Krete has not provided any indication as

                                           -26-
to the expected duration of the arbitration proceedings, see Donjon Marine Co. v. Water

Quality Ins. Syndicate, 523 F. App'x 738, 740 (2d Cir. 2013)(affirming the decision to

decline to stay the litigation because the movant failed to demonstrate that "the arbitration

would likely conclude within a reasonable time"), given the expedited nature of the

arbitration at issue, the Court finds no reason to believe that those proceedings will not

conclude within a reasonable time or that the stay ofthis matter will cause Pike any undue

hardship, see generally WorldCrisa Corp. v. Armstrong, 129 F.3d 71, 76 (2d Cir. 1997)

("There is no allegation that ... the arbitration will not be resolved within a reasonable

amount of time."); N.Y. Cross Harbor R.R. Terminal Corp. v. Consol. Rail Corp., 72 F.

Supp. 2d 70, 81 (E.D.N.Y. 1998)("One ofthe virtues of arbitration is its expedited format.

As a result, there is no reason to believe that staying the breach of lease claims pending

arbitration would cause the plaintiff undue hardship."(citation omitted)).

       Accordingly, in light of the significant overlap among the issues to be decided in

this action and those likely to be decided during arbitration, the Court concludes that a stay

is appropriate. See Catlin Syndicate 2003 v. Traditional Air Conditioning, Inc., No. 17-

CV-2406(JFB)(AYS), 2018 WL 3040375, at *8(E.D.N.Y. June 18, 2018)("[G]iven the

significant overlap among plaintiffs claims, the Court concludes, in its discretion, that a

stay is appropriate."); Winter Inv'rs, LLC,2015 WL 5052563,at *12(ordering a stay where

"the issues that the arbitration panel will decide in resolving the Signatory Claims overlap

significantly (if not entirely) with the issues that this Court would need to reach to

adjudicate the Non-Signatory         Claims"); Mann        v. N.A.S.A. Int'l, Inc., No.

99CIV.11936(AGS), 2000 WL 1182823, at *6 (S.D.N.Y. Aug. 21, 2000) ("As the

                                            -11 -
respective claims under each policy arise out of the same acts, arbitration of the claims

related to the credit insurance policy will likely provide significant insight into the

remaining nonarbitrable claims that will prove valuable in resolving them.");see also BSG

Res. (Guinea) Ltd. v. Soros, No. 17 Civ. 2726 (JFK), 2017 WL 5897450, at *4(S.D.N.Y.

Nov. 29, 2017) ("Courts have granted stays where a pending arbitration was likely to

determine the validity ofthe underlying contract and whether that contract was breached.");

see generally Louis Berger Grp., Inc. v. State Bank ofIndia, 802 F. Supp. 2d 482, 489

(S.D.N.Y. 2011)("A stay is usually appropriate where arbitrable and non-arbitrable claims

arise out of the same set of facts and arbitration may decide the same facts at issue in the

litigation.").

       In sum, the Court recognizes that the merits of the claims pending before it in this

action have issues in common with the alleged PPA violations that must be resolved in

arbitration. The significant overlap of these factual and legal issues warrants the issuance

of a discretionary stay ofthis action.

                                      CONCLUSION


       For the foregoing reasons, Tri-Krete's motion to stay this action and compel

arbitration (Dkt. 7) is granted. Pike's motion to stay arbitration (Dkt. 9) is denied, and

Pike's motion for a preliminary injunction (Dkt. 22)is denied. The parties shall notify the

Court within 15 days of a final arbitration decision. The Clerk of Court is directed to stay

this matter until further order of the Court.




                                            -28-
     so ORDERED.




                                      TH
                                     tates District Judge

Dated:   November 20, 2018
         Rochester, New York




                               29-
